Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, in the reply filed on 8 September 2021 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2019/159983 A1 (referenced below using its counterpart English-language publication U.S. 2020/0369560 A1, “Takeda”).
Considering claims 1, 5, and 6, Takeda discloses a coated chemically strengthened glass, wherein the coating is in the form of a cured fluorosilane layer 81 deposited onto the chemically strengthened glass via vacuum deposition (Takeda ¶ 0043 and Fig. 1).  It is noted that the limitation re: the interference fringes is merely a property of the coated chemically strengthened glass of claim1, and that a reference can read on claim 1 without having disclosed this claimed property, as long as there is sufficient demonstration that that the chemically strengthened glass and the film of the reference are substantially similar to that of the instant application.  It is contended that both the chemically strengthened glass and the fluorosilane layer 81 of Takeda are respectively substantially similar to those of the instant application.
Re: the chemically strengthened glass, Takeda discloses that the chemically strengthened glass is one prepared by subjecting a lithium aluminosilicate glass to a double staged chemically strengthening process (id. ¶ 0071, 0120, and Ex. 5).  Specifically, the respective oxide constituents of the pre-strengthened glass composition are substantially similar to those required by the instant application (compare Takeda ¶ 0060-0088 and Ex. 5 to ¶ 0039-0060 of the instant application).  Furthermore, the dual staged chemical strengthening process is also substantially similar to those of the instant application, with Takeda disclosing initially subjecting the unstrengthed lithium aluminosilicate glass to treatment in molten NaNO3 bath for 2 hours at 450 °C followed by subjecting the initially strengthened glass to treatment in molten KNO3 bath for 1.5 hours at 425 °C, which is within the guidelines of the disclosure of the instant application (compare Takeda ¶ 0247 to ¶ 0079 of the instant application).  Furthermore, the process in Takeda accomplishes the aim of the instant application, which is to cause ion exchange deep into the bulk glass.  In the case of Takeda, depth of 145 µm is obtained for a glass having thickness of 700 µm.  Given the foregoing and the additional teachings in Takeda re: how both exchange of Li+ for Na+ followed by exchange of Na+ for K+ may be effected, it is contended that the specific chemically strengthened glass of Takeda or a chemically strengthened glass from the broader teachings of Takeda is substantially similar to the chemically strengthened glass of the instant application.
Re: the cured fluorosilane layer 81, Takeda discloses that it is prepared from compositions such as commercially products from Shin-Etsu and Daikin via vacuum deposition to a thickness of 2 – 20 nm, which are also substantially similar to the disclosures of the instant application (compare Takeda ¶ 0103, 0104, and 0158 to ¶ 0064-0068 and 0085 of the instant application).  As such, the cured fluorosilane layer 81 of Takeda is substantially similar to that of the instant application.  As the fluorosilane 81 is expressly shown to be directly deposited onto the chemically strengthened glass, it stands to reason that the resulting coated chemically strengthened glass of Takeda anticipates or renders obvious the coated chemically strengthened glass of the instant application, and that the claimed property re: interference fringes thus flows naturally therefrom.  Takeda thus reads on claims 1, 5, and 6.
Considering claim 2, given that the cured fluorosilane layer 81 and the chemically strengthened glass of Takeda are substantially similar to that of the instant application, the limitation of claim 2 is considered to be met.
Considering claim 3, the ratio of depth of layer at 145 µm to a glass thickness of 700 µm is 0.21 and within the claimed range.
Considering claim 4, Ex. 5 of Takeda has 8 mol.% Li2O.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781